 ORMET CORPORATION159and on the date of the election.'As Bramer and Hanshew were notonly temporary employees on the date of the election but were not inthe voting unit, they were not eligible to vote.We therefore agreewith the Regional Director's recommendations and hereby sustainthe challenges to the ballots of Fred Bramer, Harold Gain, and JohnHanshew.Accordingly, as the Intervenor has received a majorityof the valid votes cast, we shall cerl` fy it as the bargaining repre-sentative of the employees in the appropriate unit.The Board certified InternationalWoodworkers of America,AFL-CIO, Local 10-119, as the designated collective-bargaining rep-resentative of the employees of the Employer in the appropriate unitdescribed in paragraph numbered 2.]'Gulf States Asphalt Company,106 NLRB 1212.Ormet CorporationandBaton Rouge Metal Trades Council,AFL-CIOand United Steelworkers of America,AFL-CIO,Petitioners.Cases Nos. 15-RC-1801 and 15-RC-1802.'Novem-ber 19, 1958DECISION AND CERTIFICATION OFREPRESENTATIVESOn July 1 and.2, 1958, pursuant to a stipulation for certification^.ipon consent election, an election was conducted under the directionand supervision of the Regional Director for the Fifteenth Regionamong the employees in the agreed-upon unit.Following the elec-tion, the Regional Director served upon the parties a tally of ballotswhich showed that, of approximately 287 eligible voters, 282 castballots, of which 130 were for the Metal Trades Council, 55 for theAluminum Workers,2 90 for the Steelworkers, 5 for no labor organi-zation, and 2 ballots were void.As the results of the election wereinconclusive, a runoff election was held on July 29 and 30, 1958,between the Metal Trades Council and the Steelworkers, pursuantto Section 102.70 of the Board's Rules and Regulations, Series 7, asamended.The tally of ballots thereafter furnished the parties showedthat of approximately 286 eligible voters, 282 ballots were cast, ofwhich 124 were for the Steelworkers and 158 for the Metal TradesCouncil.1 Cases Nos. 15-RC-1801 and 15-RC-1802 were consolidated by theRegional Directorpriorto the first election.E Aluminum Workers International Union, AFL-CIO,intervened on the basis of ashowing ofinterest.122 NLRB No. 30. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 1, 1958, the Steelworkers filed timely objections toconduct affecting the results of the runoff election.After an investi-gation, the Regional Director on September 18, 1958, issued and servedon the parties his report on objections, in which he found that thePetitioner's objections did not raise substantial or material issuesaffecting the results of the runoff election.Accordingly, he recom-mended that the Metal Trades Council be certified as bargainingagent for the employees in the appropriate unit.The Steelworkersfiled timely exceptions to the Regional Director's report.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion. of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employed by the Em-ployer at its Burnside, Louisiana, plant, excluding all office clericalemployees, technical employees, professional employees, watchmenand guards, and supervisors as defined in the Act.5.The Steelworkers' objections to the election are essentially asfollows : 81.The Parish sheriff, a personal friend of the plant manager,saw to it that Steelworkers' representatives were harassed at every,opportunity.Local people were told they could obtain jobs onlyon the sheriff's terms.A reign of terror was created amongNegroes who were threatened if they supported the Steelworkers.2.Members of the Police Jury of the Parish campaigned ac-paign against them.3.The Metal Trades Council boasted during the pre-electioncampaign that it had the blessing of the Company. Councilagents were permitted to roam through the plant campaigningfor the Metal Trades Council.4.'The - day before the : run-off election, employee Campobrought Business Agent Riddle into the company machine shop3 The Steelworkersassigned no numbers to its objections.The numbers were assignedby the Regional Director for purposes of clarity. ORMET CORPORATION161to persuade employees to vote for Metal Trades Council.Riddletold the foreman that, after the election, Campo would be the shopsteward, and the foreman signified his approval.5.Metal Trades Council agents were given free access to theplant to persuade, threaten and coerce employees, and in manycases were escorted by foremen. In addition, several hundredbuilding trades employees who were working on construction inthe plant were permitted to roam the plant at will to carry on avicious whispering campaign against the Steelworkers.Concerning the first objection, the Regional Director reported thatno evidence in support thereof had been offered by the Steelworkers,and none was obtained by him in the course of his investigation.The Regional Director also found that the Steelworkers failed tosupport the allegations in its second objection.The only evidence un-covered was that one employee stated he had been contacted by amember of the police jury prior to the first election, and asked to votefor the Aluminum Workers; no mention was made of the Steelworkers.Five witnesses were offered by the Steelworkers in support of itsthird objection.However, none gave evidence which would supportthe Steelworkers' allegations.On the contrary, one other employeeinterviewed stated that, as a Steelworkers' supporter, he had as muchfreedom in talking with other employees as did Metal Trades Coun-cil supporters.As to the fourth objection, the witness offered by the Steelworkersstated that on one occasion employee Campo introduced BusinessAgent Riddle to workers in the machine shop.However, the evidencealso indicates that Riddle left shortly after being introduced, and thereis no direct evidence that any mention was made to the foreman aboutCampo's being made shop steward. Statements by Campo, Riddle,and the foreman corroborate this version of the facts.In regard to the fifth objection, none of the five employees presentedby the Steelworkers stated that Metal Trades Council representativeshad threatened or coerced employees.Although these witnesses in-dicated that construction employees did wear Metal Trades Council-stickers and conversed with employees, one Steelworkers' witness statedthat he himself placed Steelworkers stickers around the plant, andthat the Metal Trades Council stickers may have appeared in retalia-tion for Steelworkers activities.Other employees interviewed stated"that they had engaged in conversations with fellow workers urgingsupport for the Steelworkers.In view of the lack of evidence to support the Steelworkers' objec-tions, we find no grounds for setting aside the election.The Steel-workers does not take issue with any specific findings of fact made bythe Regional Director, or with any particular aspect of his investiga-5 0 5 39 5-5 9-v of . 122-12 162DECISIONS OF NATIONALLABOR RELATIONS BOARDtion, but contends only that "we are certain that a-thoroughinvestiga-tion in this matter would have uncoveredample evidenceto substan-tiate the objections presented by the Steelworkers."The Board hasheld, however, that a party filing objections to an election is obligedto furnish evidence in support of its objections and that,unless suchevidence is produced, the Regional Director is not required to pursuehis investigation further.4No such supporting evidence has been pro-duced here.Accordingly, we find no merit in this contention of theSteelworkers.Having considered the objections, the Regional Director's reportand the exceptions thereto, and having found the objections to bewithout merit, we hereby overrule them in agreement with the Regional Director.As the objections and exceptions do notraise sub-stantialissues offact, we deny the Steelworkers'request for a hear-ing.5As the Metal Trades Council has received a majority of thevalid ballots cast in the runoff election, we shall certify it as the col-lective-bargaining representative of the employeesin the appropriateunit.[TheBoardcertifiedBatonRougeMetalTradesCouncil,AFL-CIO,as the designated collective-bargaining representative ofthe employees in the unit hereinabove found appropriate.]Rio de Oro Uranium Mines,Inc.,120 NLRB 91.6 General ElectricCo., 119 NLRB 1262.Divco-Wayne Corporation,WayneWorks DivisionandInter-national Union,United Automobile,Aircraft and AgriculturalImplement Workers of America,AFL-CIO,Petitioner.CaseNo. 86-RC 1667.November 20, 1958DECISION AND DIRECTION OF ELECTIONSUpona petitionduly filedunder Section 9 (c) of the National LaborRelationsAct, ahearing was held beforeLloyd R.Fraker, hearingofficer.The hearingofficer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) ofthe Act,the Boardhas delegated its powers in connectionwiththis case to a three-memberpanel[ChairmanLeedom and Members Rodgers and Jenkins].Upon the entire recordin this case,the Board finds :1.The Employer 1is engaged in commerce within the meaning ofthe Act.1 The name of the Employerappears in the caption as amended at the bearing.122 NLRB No. 27.